department of the treasury internal_revenue_service washington d c - tax_exempt_and_government_entities_division date jul contact person telephone number in reply refer to t eo ra t dear sir madam this is in response to a ruling_request submitted on behalf of m that gain from the sale of real_property will not result in unrelated_business_income_tax because the property sold does not constitute property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the internal_revenue_code facts m is a nonprofit corporation organized under the laws of the state of n and operates in furtherance of religious and educational_purposes pursuant to a group ruling issued to o m is exempt under sec_501 of the code as an organization described in sec_501 and is not a private_foundation within the meaning of sec_509 m operates a religious school to promote maintain and sustain a resident monastic community and to promote religious education life and values m owns x acres of land where the monastery and school are located this property was acquired over the past years through purchases gifts_and_bequests the initial parcel of land that m acquired was purchased from the family of a upon the death of a more than years ago m was bequeathed approximately acres of land approximately acres of the 25-acre parcel consists of a ridge the top of which lies between and feet above m’s campus the 15-acre portion was deemed not suitable for campus facilities and a decision was made that such property should be disposed of as surplus property after consulting with members of a citizens advisory board who are knowledgeable about real_estate it was decided that the highest_and_best_use for the surplus property was as residential building purposes because the surplus land did not constitute a lot of record town of p ordinances required that m obtain subdivision approval prior to selling the surplus land since the surplus land did not have frontage on a public street or access to public_utilities local ordinances also required that roadways leading to public streets and public_utilities be designed engineer approved and constructed as a condition to the granting of subdivision approval after several years m obtained approval for the division of its surplus land into three residential building lots ranging in size from four and one-half to almost six acres with a total acreage of slightly more than acres as a condition to subdivision approval the town of p required that m enter into a subdivision agreement which required that m construct certain improvements primarily the installation of roadways and utilities providing access and services to the three lots the roadways that must be constructed are short extensions from the end of existing public streets furthermore the town of p required m to install drainage and landscaping construct a pedestrian equestrian trail across the lots and grant the town of p an open space easement over a parcel of land which lies between the subdivided land and the campus finally the town of p required m to post a bond to guarantee m would make the required improvements m will hire a contractor to complete the required improvements and sell the lots to one or more third parties m does not intend to advertise or market the lots for sale however if the lots are not sold by means of unsolicited offers within a reasonable period of time then m may retain a local real_estate broker to sell the lots during it sec_45 years of existence m has never subdivided any of its land nor sold any portion of its campus m does not intend to sell any of its remaining land or purchase any additional land for development or subdivision purposes ruling requested m’s surplus real_estate acquired_by_bequest is not property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code and consequently the gain to be realized by m on the sale of the surplus real_estate is excludable from unrelated_business_taxable_income under sec_512 and therefore will not be subject_to the unrelated_business_income_tax under sec_511 law and analysis sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations including those described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions both computed with the modifications listed in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business for purposes of sec_1221 of the code the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is of first importance in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes he decided to sell the land and subdivided it into lots cut in streets installed storm sewers constructed gas and electric lines and other activities of the kind usually carried out by a real_estate development company each year to lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business the fact that he did not buy additional land did not prevent the sales activities from being a business as he had enough land for a business without buying more revrul_55_449 1955_5_cb_599 states that the construction and sale of houses by a foundation otherwise exempt under sec_501 of the code over a period of months for the sole purpose of raising funds for the support of a church constitutes unrelated_trade_or_business within the meaning of sec_513 notwithstanding the fact that the organization did not plan to engage in further similar activities factors that have been considered by the courts in determining whether the sale of property has been carried out in the regular course of the taxpayer’s business are the purpose for which the property was acquired the frequency continuity and size of sales the extent of improvements to the property the activities of the owner in improving and disposing of the property the purposes for which the property is held and the proximity of purchase and sale as an organization described in sec_501 of the code m is subject_to section -4 regarding the imposition of tax on its unrelated_business_income m plans to sella portion of its property and the question presented is whether the amounts m derives from the sale of such property may be excluded from the computation of unrelated_business_taxable_income as gain from the sale of property under sec_5 b in determining whether this modification is applicable in this case the factors listed above must be considered the information submitted indicates that the property which is the subject of the ruling_request was bequeathed to m and m has held the property for over years since m received the property by bequest it had no business_purpose in mind when it initially received the property although one purchaser may buy all three or possibly two of m’s lots the maximum number of sales m will make is three consisting of slightly more than acres m has neither sold nor subdivided any of its land in the past and has no plans to acquire or sell any of its property in the future the improvements undertaken by m are the minimum that must be made to the property pursuant to the subdivision approval granted by the town of p the creation of access to a public street and the extension of utilities to the land were required by local ordinance and no development activity will be done to the lots beyond that which is mandated by the town of p m has undertaken no marketing effort with respect to the sale of the property no promotional or sales material has been prepared and no signs advertising the property for sale have been posted on the land the fact that the property was received by bequest and held for years the small number of lots and acreage to be sold the fact that improvements were mandated by the town of p and its local ordinances and the lack of marketing efforts and advertising of the property differentiates this situation from that of a taxpayer which holds property for sale to customers in the ordinary course of a trade_or_business for purposes of sec_512 of the code ruling based on the facts and information submitted and the representations made we conclude that m’s surplus real_estate acquired_by_bequest is not property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code and consequently the gain to be realized by m on the sale of the surplus real_estate is excludable from unrelated_business_taxable_income under sec_512 and therefore will not be subject_to the unrelated_business_income_tax under sec_51 a except as specifically ruled upon above no opinion is expressed concerning the federal tax treatment of the transaction described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed marvin friedlander marvin friedlander manager eo technical technical group
